Citation Nr: 1535803	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability (residuals of a back injury).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

This matter was previously before the Board in April 2012, December 2012, January 2014, and most recently in February 2015, when the Board remanded it for further development.  The Board finds that there has been substantial compliance with the mandates of the remands and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 

FINDINGS OF FACT

1.  The Veteran's in-service back injuries were acute and transitory.

2.  The Veteran has been unable to competently establish that he had continuity of symptoms reflective of a back disability resulting from a back injury sustained in service. 

3.  The Veteran had post-service injury to his back.

4.  The most probative evidence of record is against a finding that the Veteran has a current back disability causally related to, or aggravated by, service. 



CONCLUSION OF LAW

The criteria for service connection for a back disability, to include residuals of a back injury, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2007.  

The claims file includes service treatment records (STRs), an article on back pain, post-service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

In its most recent remand, the Board noted that there may be pertinent VA records which are not associated with the claims file because the Veteran indicated at various times that he was treated in approximately 1975, 1978, 1980, and/or 1984.  A VA request for records from January 1, 1975 through December 31, 1984 resulted in no additional treatment records, but reflects that the Veteran completed a VA Form 10-10 (application for Medical Benefits) in November 1984 for his back.  At that time, the Veteran reported that he had not previously received care from VA.  Based on the above, the Board finds that VA does not have a further duty to assist the Veteran in attempting to obtain any additional records, as the evidence indicates that there are no pertinent records prior to November 1984, other that the December 1980 record already associated with the claims file. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate examination and opinion has been obtained.  A 2015 opinion provides a rationale based on a thorough review of the medical records, to include the Veteran's assertions, and medical literature.  
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran testified that while in service, he was pulled out of his bunk and hit the floor.  The Veteran further testified that walking did not bother him until years after separation from service, but that bending and stooping bothered him, as did overworking, and that he has had pain continuously since service. (See 2011 Board hearing transcript, pages 7 and 8.)  The Veteran testified that he lied to employers by informing them that he had never hurt his back, that he self-medicated with over the counter medications, and that he continued working.  (See Board hearing transcript, pages 4 and 5.)  

As discussed in further detail below, the Board acknowledges that the Veteran had in-service injury to his back; however, the Board finds that the Veteran does not have a current back disability which is causally related to, or aggravated by, service, to include in-service injury.

The Veteran's STRs reflect that he sought treatment in July 1974 for complaints of two to three weeks of low back pain after doing heavy lifting; the assessment was a recurrent sprain.  The Veteran sought treatment on six occasions from September 1974 through November 1974 after falling out of a top bunk.  The initial treatment record on September 7, 1974 reflects assessments of a left side lower back bruise, and tenderness on the left posterior iliac crest and low back.  The November 1974 record reflects that he had a resolving low back strain.  The Veteran reported "minor"  back problems on his December 1974 report of medical history for separation purposes; the Veteran's spine was normal upon clinical examination. 

Six years after separation from service, the Veteran sought VA treatment for back pain.  A December 1980 clinical record reflects that the Veteran was seen for an incident which occurred on December 5, 1980, which was approximately six years after his military service.  At the time of his visit he reported pain around the left sacroiliac area.  The assessment was radicular pain probably due to lumbosacral nerve compression.  The record is negative for complaints since service.

In November 1984, the Veteran completed an application for medical benefits.  (See November 15, 1984 VA Form 10-10).  November 1984 VA clinical records reflect that the Veteran sought treatment for complaints of pain across the low back.  He reported that the pain stays in one spot and rarely goes to the legs.  The Veteran reported that he had had low back pain since service when he was thrown off a bunk onto the floor in 1974.  It was also noted that the Veteran currently worked in maintenance on refrigerators as a mechanic and electrical repairman.  A November 1984 radiology report reflects the following findings. 

Increased lordosis of the lower lumbar spine is seen.  There is approximately lcm anterior subluxation of L5 and SI. Bilateral spondylolisis of L5 is noted.  The vertebral body heights and disc spaces are well maintained.  The pelvis is unremarkable. IMPRESSION: Spondylolisis and spondylolisthesis of L5.

A November 15, 1984 private Claim Statement of Employee reflects that the Veteran had last worked on November 7, 1984.  He reported that he stopped working because of a sickness or injury.  He reported that his disability was not caused by work but that he was receiving or claiming Worker's Compensation Benefits for on-the job injuries or illness.  

In sum, the Veteran had back pain on approximately November 7, 1984 which interfered with his work, and the next week he filed for VA treatment and also possibly for Workers Compensation benefits.  

A July 1990 clinical record reflects that the Veteran reported back pain for one year.  It was further noted that the Veteran's job involves lifting and that his pain "seems to be localized mostly on the right side of the lower part of the back."  The Board notes that this is a different side of the back from the Veteran's in-service injury noted after falling from a bunk. 

A May 1991 clinical record reflects that the Veteran was seen for headaches, neck pain, and back pain.  It was noted that the Veteran had been injured at work in 1984, when he had pulled a muscle in the mid-thoracic region and that "this still causes discomfort intermittently.  X-rays were apparently negative".  The Board notes that this is an area different than the Veteran's in-service injury noted after falling from a bunk.

A November 1996 clinical record reflects complaints of back pain; the assessment was costochondritis with muscle spasms.  

Clinical records after 1997 reflect that the Veteran injured his back at his employment in approximately April 1998 when he was lifting a bag of cocoa, and again in December 1998 when he was working on a horse's hoof.  

The December 1998 record reflects an impression of "low back strain aggravation, previous work-related injury and possible new paresthesias of the left toes."  It was further noted that the Veteran should discuss possible Worker's Compensation with his employer because he "never had any problem with his back prior to the injury in April."  This record supports a finding that the Veteran's in-service injury and/or symptoms had resolved prior to his post-service work related injury.

A February 2000 Doctor's report of Occupational Injury or Illness reflects that the Veteran reported that on February 7, 2000, he "got up from his lunch and turned quickly sustaining a sudden pain in right lumbar region.  Since that time he has had continued pain radiating to the groin."  The diagnosis was a lumbar strain.  It was further noted that the Veteran had a "prior workers comp injury involving the lumbar spine.  He was initially seen on 4/27/98 for a low back injury and was made permanent & stationary on 5/8/98 w/no residuals."  The record also reflects that the Veteran had a past medical history of being pulled out of a bunk bed in 1974 and was told that he had bruised his lower back, and a 1998 injury when he attempted to grab a 50 pound bag of cocoa and injured his low back.

A February 2000 clinical record reflects that the Veteran "apparently has longstanding progressive disc disease with probably some congenital component to this."  

An April 2000 clinical record reflects that the Veteran noticed back problems in "the last few months."  An April 2000 Permanent and Stationary Report reflects that the Veteran's "overall condition is longstanding and is a progressive disease entity, probably congenital, which has been aggravated by his job activity."  The examiner further stated that he "would attribute at least 60 percent of [the Veteran's] disability to this ongoing progressive disease process and 40 percent would be related to his 14 years of service at Haagen-Dazs."

The Board notes that at the time of the 2001 examination, more than 20 years after separation from service, the Veteran's back disability was noted to be early degenerative disease.  There is no competent credible evidence that he had degenerative disease to a compensable degree within one year after separation from service. 

A September 2000 private record from Visalia Medical Clinic, Inc. reflects that the Veteran reported that he has known about the spondylolisthesis since 1982 when he underwent a screening x-ray.  He reported that he has had occasional intermittent low back aches, which has become a "bit worse over the last few years."  It was noted that he was at work when he injured his back when he reached for a cocoa bag.  It was further noted that the last acute episode occurred "two weeks ago" when he was simply standing and turned.  This record supports a finding that the Veteran's in-service symptoms had not been continuous since service because the Veteran reported "occasional intermittent" low back aches, and did not report back pain since separation from service. 

A January 2001 record reflects that the Veteran had apparently been diagnosed with spondylolisthesis in 1982 but that he had not had pain in 1982 (the condition had been found on a screening x-ray.)  It was further noted that he had injured his back approximately three years earlier, or in approximately 1998.  This statement that the Veteran had not had pain in 1982 is indicative that his in-service injury and/or symptoms had resolved prior to 1982. 

A July 2001 record reflects that the "veteran began his history by stating that three to four years ago he hurt his back while catching a 50 pound bag of cocoa. Occasional since then.  Not until February 2001, that he experienced significant back pain."  It was noted that he had been seen once in 1991 and again in 1998.  It was further noted that the Veteran's job involves repetitively lifting and moving objects that weight between 20-30 pounds, and standing at work all day long.  

The Veteran had spine surgery in 2002. 

Additional records reflect that the Veteran had fibromyalgia syndrome (See December 1992 record) and rheumatoid arthritis (See July 2002 record).  His post service employment includes working on a line where he lifts 55 gallons of ice cream 20 times in a half an hour period of time; other times he works on a line where he has to lift 35 pounds of almonds from time to time. (See February 2004 clinical record.)

In sum, while the records reflect that the Veteran had back pain in 1974 while in service, and sought treatment for his back from the September 1974 injury to November 1974, and in December 1974 he noted he had had minor back problems, he did not seek back treatment again until a post-service December 1980 injury.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The claims file includes a March 2015 VA clinical opinion that it is less likely as not that the Veteran's current back disability is causally related to, or aggravated by, service.  The examiner considered the extensive evidence of record, to include the Veteran's in-service and post-service complaints.  The examiner noted that the first x-ray evidence of a back disability was not until approximately 10 years after separation from service, during which time the Veteran worked in a physical capacity.  The examiner further noted that from service separation to the 1984 radiology evidence of spondylosis, the Veteran had gained approximately 40 pounds, and that the Veteran's 1984 back condition was part of the normal aging process.  

The examiner also noted that lumbosacral spondylosis is a "basic term used by medical professionals to describe common, age-related degeneration in the lower back at the site where the last vertebra of the lumbar spine (L5) and the first vertebra of the sacral spine (S1) connect."  Basically, the Veteran's radiology results 10 years after separation from service could be attributed to his age.  The examiner considered this, along with the Veteran's many years of post-service physical labor employment with injuries, and his weight gain to determine that the Veteran's current back disability was less likely as not causally related to, or aggravated by, service, to include his in-service complaints. 

The Board finds that, based on the record, as a whole, service connection for a back disability is not warranted.  The Board acknowledges that the Veteran had pain in service; however, it was noted in service to consist of a bruise and resolving back strain.  The most probative evidence of record is against a finding that the Veteran's current back disability is causally related to service.  

The Board acknowledges that the Veteran filed a claim for service connection for a back disability within two weeks after he separated from service; however, as noted in STRs, his back strain was resolving in October 1974.  In other words, he filed a claim as his back disability shortly after his back pain had resolved, or as it was resolving, and he did not seek any medical attention for many years thereafter.

Furthermore, he did not file another claim for service connection for a back disability until 2003, approximately 30 years after separation from service, and after he had a 1980 incident, a 1984 injury at work, a 1998 injury at work, and a 1998 injury with a horse's hoof.  
 
The Board has considered the Veteran's statements that he had symptoms since service, but finds that they are less than credible.  In this regard, the Board finds that the Veteran may have had pain at various times since service, but that the pain has not been continuous since service, and has been noted to be due to intervening causes (i.e. subsequent injuries).  In addition, the Veteran testified that he lied to employers so that he could work; however, this does not reasonable explain why he told clinicians differing statements as to etiology and onset.  For instance, he told a clinician in 1980 that the pain was due to a December 1980 incident.  He told clinicians in 1984, when attempting to obtain VA treatment that the pain was from service.  He told clinicians in 1998, when discussing a work-related injury, that he "never had any problem with his back prior to the injury in April [1998]".  The Veteran's differing statements cause his credibility to be in question.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

Based on the evidence as a whole, the Board finds that the Veteran did not have continuous symptoms of back pain since separation from service.  Any lay statements or clinical opinions which are based on reported continuity of symptoms without regard to the above noted conflicting statements and which do not consider the post-service injuries are less probative than the 2015 VA clinical opinion which considers the extensive evidence of record.

The Veteran's statements and the clinical records reasonably support a finding that his back pain in service was acute and transitory and that after service, the Veteran had incidents of back injury unrelated to service.  Moreover, as noted above, the records reflect that the Veteran's current back disability is due to a combination of a progressive congenital disease and his post service employment, and/or the natural aging process, and/or post-service injury. 

The Veteran is competent to relate his symptoms, such as pain.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of the spine, especially in light of the Veteran's post-service employment history of repetitive and physical labor, post service injury, increased age and weight, a possible congenital issue, and findings of fibromyalgia syndrome and rheumatoid arthritis.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for a back disability (residuals of a back injury) is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


